JUDGMENT

GOLDBERG, Senior Judge:
Upon consideration of defendant’s motion for entry of final judgment, and all other pertinent papers, it is hereby
ORDERED that the defendant’s motion is granted; and it is further
ORDERED that this Court’s order of June 10th, 2008 is vacated to the extent that it remands this action to the Department of Commerce for further proceedings; and it is further
ORDERED that the Department of Commerce shall initiate a changed circumstances review pursuant to 19 U.S.C. § 1675(b); and it is further
ORDERED that all further claims are dismissed as unripe.